 Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 1 of 35 PageID #:1608




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


ASHLEY PIERRELOUIS, Individually
and On Behalf of All Others Similarly
Situated,
                                           Case No. 18-cv-04473
             Plaintiff,
                                           Hon. Jorge L. Alonso
             v.

GOGO INC., MICHAEL J. SMALL,
NORMAN SMAGLEY, BARRY
ROWAN, and JOHN WADE,

             Defendants.


               MEMORANDUM OF LAW IN SUPPORT OF
  DEFENDANTS' MOTION TO DISMISS THE SECOND AMENDED COMPLAINT


                                           Jonathan S. Quinn
                                           Andrew G. May
                                           NEAL, GERBER & EISENBERG LLP
                                           Two North LaSalle Street
                                           Chicago, IL 60602
                                           (312) 269-8000
                                           jquinn@nge.com
                                           amay@nge.com

                                           Jerome S. Fortinsky (admitted pro hac vice)
                                           Brian H. Polovoy (admitted pro hac vice)
                                           SHEARMAN & STERLING LLP
                                           599 Lexington Avenue
                                           New York, NY 10022-6069
                                           (212) 848-4000
                                           jfortinsky@shearman.com
                                           bpolovoy@shearman.com

                                           Attorneys for Defendants Gogo Inc.,
                                           Michael J. Small, Norman Smagley,
                                           Barry Rowan and John Wade
    Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 2 of 35 PageID #:1609




                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 1

STATEMENT OF FACTS ............................................................................................................. 3

                     A.         The Defendants ........................................................................................... 3

                     B.         Gogo’s 2Ku System .................................................................................... 4

                     C.         Summary Of Plaintiffs’ Claims .................................................................. 7

                     D.         Plaintiffs’ New Allegations......................................................................... 9

ARGUMENT ................................................................................................................................ 12

          I.         PLAINTIFFS FAIL TO PLEAD SECURITIES FRAUD UNDER
                     SECTION 10(b) .................................................................................................... 12

                     A.         Plaintiffs Fail To Plead That Any Statement Was False When
                                Made ......................................................................................................... 12

                                1.         Plaintiffs Still Fail To Plead Facts Showing That
                                           Defendants’ Pre-November 2017 Statements Were False
                                           When Made ................................................................................... 13

                                2.         Plaintiffs Still Fail To Plead Facts Showing That
                                           Defendants’ Statements In November And December 2017
                                           Were False When Made ................................................................ 14

                                3.         Plaintiffs Still Fail To Plead Facts Showing That
                                           Defendants’ February 22, 2018 Statements Were False
                                           When Made ................................................................................... 17

                     B.         Plaintiffs Still Fail To Plead That Any Defendant Acted With The
                                Intent To Defraud ...................................................................................... 19

                                1.         Plaintiffs Still Have Not Pleaded That Smagley Knew Or
                                           Recklessly Disregarded Design Problems With Gogo’s 2Ku
                                           Systems ......................................................................................... 20

                                2.         Plaintiffs Still Have Not Pleaded That Any Other
                                           Defendant Knew Or Recklessly Disregarded Design
                                           Problems With Gogo’s 2Ku Systems ........................................... 21

                                3.         Plaintiffs Still Have Not Alleged Any Stock Sales Or Any
                                           Other Motive To Commit Fraud ................................................... 23

                     C.         Defendants’ Forward-Looking Statements Regarding Expected
    Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 3 of 35 PageID #:1610




                                Cost Declines And Increased Adjusted EBITDA In 2018 Are Not
                                Actionable Under The PSLRA Safe Harbor ............................................. 25

                                1.        The Statements Of Expectation Were Identified As
                                          Forward-Looking And Were Accompanied By Meaningful
                                          Cautionary Language .................................................................... 26

                                2.        Plaintiffs Fail To Plead That Defendants Actually Knew
                                          Their Statements Were False Or Misleading ................................ 29

CONCLUSION ............................................................................................................................. 30




                                                                    ii
    Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 4 of 35 PageID #:1611




                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)

Cases

Arazie v. Mullane,
   2 F.3d 1456 (7th Cir. 1993) .....................................................................................................15

Arbitrage Event-Driven Fund v. Tribune Media Co.,
   2020 WL 60186 (N.D. Ill. Jan. 7, 2020), app filed, (7th Cir. Feb. 4, 2020) ............................25

Asher v. Baxter Int’l Inc.,
   377 F.3d 727 (7th Cir. 2004) ...................................................................................................29

In re Biogen Inc. Sec. Litig.,
    193 F. Supp. 3d 5 (D. Mass. 2016), aff’d, 857 F. 3d 34 (1st Cir. 2017) ..................................24

Boca Raton Firefighters’ & Police Pension Fund v. DeVry Inc.,
   2012 WL 1030474 (N.D. Ill. Mar. 27, 2012) ...............................................................15, 17, 24

In re Career Educ. Corp. Sec. Litig.,
    2007 WL 1029092 (N.D. Ill. Mar. 29, 2007), vacated pursuant to settlement,
    2008 WL 8666579 (N.D. Ill. June 26, 2008) .............................................................................4

In re Century Bus. Servs. Sec. Litig.,
    2002 WL 32254513 (N.D. Ohio June 27, 2002)......................................................................24

Chu v. Sabratek Corp.,
   100 F. Supp. 2d 827 (N.D. Ill. 2000) .......................................................................................19

City of Livonia Emps.’ Ret. Sys. & Local 295/Local 851 v. Boeing Co.,
    711 F.3d 754 (7th Cir. 2013) ...................................................................................................24

In re Eros Int’l Sec. Litig.,
    2017 WL 6405846 (S.D.N.Y. Sept. 22, 2017), aff’d sub nom.
    Eisner v. Eros Int’l PLC, 735 F. App’x 15 (2d Cir. 2018) ......................................................22

Fire & Police Pension Ass’n of Colo. v. Abiomed, Inc.,
    778 F.3d 228 (1st Cir. 2015) ....................................................................................................24

Fulton Cnty. Emps. Ret. Sys. v. MGIC Inv. Corp.,
   675 F.3d 1047 (7th Cir. 2012) .................................................................................................12

Garden City Emps.’ Ret. Sys. v. Anixter Int’l, Inc.,
   2011 WL 1303387 (N.D. Ill. Mar. 31, 2011) ...........................................................................12

In re Harley-Davidson, Inc. Sec. Litig.,
    660 F. Supp. 2d 969 (E.D. Wis. 2009)...............................................................................18, 30


                                                                  iii
    Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 5 of 35 PageID #:1612




Higginbotham v. Baxter Int’l, Inc.,
   495 F.3d 753 (7th Cir. 2007) .......................................................................................12, 15, 23

IBEW Local 697 Pension Fund v. Ltd. Brands, Inc.,
   788 F. Supp. 2d 609 (S.D. Ohio 2011) ....................................................................................24

Makor Issues & Rights, Ltd. v. Tellabs Inc.,
  513 F.3d 702 (7th Cir. 2008) .............................................................................................20, 23

McCready v. eBay, Inc.,
  453 F.3d 882 (7th Cir. 2006) .....................................................................................................4

In re Midway Games, Inc. Sec. Litig.,
    332 F. Supp. 2d 1152 (N.D. Ill. 2004) .....................................................................................29

Pension Tr. Fund for Operating Eng’rs v. DeVry Educ. Grp., Inc.,
   2017 WL 6039926 (N.D. Ill. Dec. 6, 2017) .............................................................................15

Pension Tr. Fund for Operating Eng’rs v. Kohl’s Corp.,
   895 F.3d 933 (7th Cir. 2018) ...................................................................................................25

Pierrelouis v. Gogo Inc.,
   414 F. Supp. 3d 1164 (N.D. Ill. 2019) ............................................................................. passim

Plumbers & Pipefitters Local Union 719 Pension Fund v. Zimmer Holdings, Inc.,
   673 F. Supp. 2d 718 (S.D. Ind. 2009), aff’d, 679 F.3d 952 (7th Cir. 2012) ......................24, 25

Pugh v. Tribune Co.,
   521 F.3d 686 (7th Cir. 2008) .............................................................................................20, 30

Searls v. Glasser,
   64 F.3d 1061 (7th Cir. 1995) ...................................................................................................24

Stavros v. Exelon Corp.,
    266 F. Supp. 2d 833 (N.D. Ill. 2003) ...........................................................................26, 29, 30

Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
    551 U.S. 308 (2007) .......................................................................................................4, 19, 24

Zerger v. Midway Games, Inc.,
   2009 WL 3380653 (N.D. Ill. Oct. 19, 2009)......................................................................14, 15

Statutes

15 U.S.C. § 78u-4(b) ..................................................................................................................1, 30

15 U.S.C. § 78u-5(c) ..........................................................................................................21, 26, 30

15 U.S.C. § 78u-5(i)(1) ..................................................................................................................26


                                                                    iv
     Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 6 of 35 PageID #:1613




          Defendants Gogo Inc. (“Gogo” or the “Company”), Michael J. Small, Norman Smagley,

Barry Rowan, and John Wade (the “Individual Defendants”) respectfully submit this

memorandum and the accompanying Declaration of Brian H. Polovoy (“Polovoy Decl.” or

“Polovoy Declaration”) in support of their motion to dismiss plaintiffs’ Second Amended Class

Action Complaint (“Second Amended Complaint” or “SAC”) (ECF No. 73) pursuant to Rules

12(b)(6) and 9(b) of the Federal Rules of Civil Procedure and the Private Securities Litigation

Reform Act of 1995 (the “PSLRA”), 15 U.S.C. § 78u-4(b).

                                   PRELIMINARY STATEMENT

          This Court dismissed plaintiffs’ first Amended Complaint because it found that

plaintiffs’ allegations were “not sufficient to support a plausible inference that [Gogo’s

statements about its 2Ku system] were false when made or to create a strong inference of

scienter.” ECF No. 68; Pierrelouis v. Gogo Inc., 414 F. Supp. 3d 1164, 1172 n.2 (N.D. Ill.

2019). The Court gave plaintiffs leave to file a second amended complaint, but made clear that

to successfully overcome the pleading deficiencies of the prior amended complaint, plaintiffs

must allege “more ‘specific facts’ to demonstrate when the 2Ku problems showed themselves to

be of ‘a sufficient magnitude,’” and “when defendants had sufficient knowledge to put them on

notice that there was at least a substantial risk that Gogo would have to incur considerable

remediation costs to prevent service outages due to de-icing fluid infiltration.” Id. at 1174,

1175.1

          The Second Amended Complaint fails again in both respects. There are very few new

allegations, and those new allegations still do not identify with the specificity required by the

PSLRA “when the 2Ku de-icing problem manifested itself as such a severe problem as to make


1
    Unless otherwise indicated, all emphasis has been added.
   Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 7 of 35 PageID #:1614




defendants’ statements to investors misleading” or “when defendants knew or should have

known of the magnitude of the de-icing problem.” Id. at 1175. The amended complaint does

not—and cannot—make new factual allegations establishing falsity or scienter. Instead, as a

blackline showing the changes to the first amended complaint reveals, the plaintiffs now merely

attribute the same (and a few new, similarly vague) allegations to three internet articles published

in 2018 and five anonymous former Gogo employees. See Polovoy Decl. Ex. A (blackline);

SAC ¶¶ 11-12, 69-90 & nn. 3-6. The Court already held that two of the three internet articles fail

to state a claim (414 F. Supp. 3d at 1173 n.3) and need not revisit that conclusion here. And the

third article postdates the putative Class Period and similarly fails to resolve the unanswered

temporal ambiguity in plaintiffs’ prior amended complaint.

       As for the anonymous former employees, the Second Amended Complaint still alleges

that the significance of the problems began to be known in the “winter” of 2017-18: Delta

“began to complain about the 2Ku system as early as November or December 2017” (SAC

¶ 76); “problems with the 2Ku systems increased beginning in November 2017” (id. ¶ 81);

problems with 2Ku were reported by Delta “in the winter months of 2017” (id. ¶ 89); Air Canada

and Delta Airlines reported problems during “the winter of 2017” (id. ¶¶ 11-12); “Gogo was able

to identify the deicing fluid as the cause of the defect ‘over a course of multiple months’” (id.

¶ 71); “Gogo found out about 2Ku issues in the winter” (id. ¶ 74); and “[d]uring the winter –

months the frequency of the tickets [reporting lost connectivity] increased to ‘10 per week’” (id.

¶ 87). These allegations—like those in the first amended complaint—fail to address the “when”

questions identified by the Court in its opinion and hence do not give rise to a strong inference

that defendants acted with scienter. Pierrelouis, 414 F. Supp. 3d at 1175-1177.

       The Second Amended Complaint undercuts plaintiffs’ case. Plaintiffs add allegations




                                                  2
     Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 8 of 35 PageID #:1615




(attributed to an anonymous Former Employee 1 (“FE 1”)) that, instead of bolstering plaintiffs’

claims of fraud, support the opposite, nonfraudulent inference. According to FE1, the root cause

of the 2Ku problems was difficult to pinpoint and only became apparent “over a course of

multiple months.” SAC ¶ 71. Identifying the cause of the problem “was a challenge,” as FE1

allegedly told plaintiffs (id.), and the plausible inference to be drawn is that Gogo and its

executives provided the best information they had at the time of each public statement, and

updated investors in February and May 2018, as more information became known to them.

          Because it dismissed the prior complaint for failure to plead falsity and scienter, the

Court did not need to address defendants’ additional arguments for dismissal. See Pierrelouis,

414 F. Supp. 3d at 1172 n.2. Nothing in the Second Amended Complaint affects those

arguments: certain of defendants’ statements remain non-actionable under the PSLRA’s safe

harbor for forward-looking statements, and, as to all of plaintiffs’ claims, any inference of

scienter is eviscerated by the fact that Gogo’s then-CEO, Michael Small, made significant

purchases of additional Gogo stock during the putative Class Period. Thus, even if the Court

were to find that the Second Amended Complaint alleges some inference of scienter (and it does

not), any such inference is not strong, cogent or compelling when viewed in light of Gogo’s

then-CEO’s purchase of large amounts of Gogo stock at a time when, according to plaintiffs, he

knew the stock price was artificially inflated.

          This is the third complaint. It should be dismissed with prejudice.

                                       STATEMENT OF FACTS2

          A.      The Defendants

          Gogo is the leading provider of inflight broadband connectivity and wireless


2
    The statement of facts is based on the allegations of the Second Amended Complaint, which are
    accepted as true solely for purposes of this motion, or from documents referred to in the Second


                                                      3
   Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 9 of 35 PageID #:1616




entertainment services in the United States and internationally. SAC ¶ 27; Polovoy Decl., Ex. B

(Gogo Inc. Form 10-K for year ended Dec. 31, 2017 (“2017 10-K”)) at 2. Michael J. Small was

Gogo’s CEO and President from February 16, 2010 to March 4, 2018. SAC ¶ 28. Norman

Smagley was Gogo’s CFO from September 2010 to May 4, 2017. Id. ¶ 29. Barry Rowan has

been Gogo’s CFO since May 4, 2017. Id. ¶ 30. John Wade was Gogo’s Chief Operating Officer

and Executive Vice President at the time of the alleged events at issue. Id. ¶ 31.

       B.      Gogo’s 2Ku System

       Plaintiffs assert claims based on defendants’ statements during the period from February

27, 2017 through May 4, 2018 (the “putative Class Period”) about Gogo’s next generation 2Ku

global satellite system, which was announced in 2014. SAC ¶¶ 1, 42. Gogo began rolling out

2Ku in 2016 and, by the end of 2016, had installed the system on 94 aircraft and expected to

install it on 450 to 550 more in 2017. Id. ¶¶ 44-45; Polovoy Decl., Ex. C (Gogo Inc. Form 10-K

for year ended Dec. 31, 2016 (“2016 10-K”)) at 21. By the end of 2017, Gogo had installed 2Ku

on more than 550 aircraft. SAC ¶ 45; Polovoy Decl., Ex. B (2017 10-K) at 2. At that time, the

2Ku system was capable of delivering peak speeds of 100 megabits per second to the aircraft.

Polovoy Decl., Ex. B (2017 10-K) at 2, 6. According to Gogo’s current CEO, Oakleigh Thorne,

2Ku was Gogo’s “most successful product launch ever with greater than 98% service

availability” in summer 2017. SAC ¶ 91; Polovoy Decl., Ex. D (Edited Transcript Q1 2018


 Amended Complaint or other public documents filed with the SEC, of which the Court may take
 judicial notice. See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007) (“[C]ourts
 must consider . . . sources courts ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss,
 in particular, documents incorporated into the complaint by reference, and matters of which a court may
 take judicial notice.”); McCready v. eBay, Inc., 453 F.3d 882, 891 (7th Cir. 2006) (“[D]ocuments
 attached to a motion to dismiss are considered part of the pleadings if they are referred to in the
 plaintiff’s complaint and are central to his claim.”) (citations omitted); In re Career Educ. Corp. Sec.
 Litig., 2007 WL 1029092, at *1 n.5 (N.D. Ill. Mar. 29, 2007) (same; court can also take judicial notice
 of SEC filings on a Rule 12(b)(6) motion), vacated pursuant to settlement, 2008 WL 8666579 (N.D. Ill.
 June 26, 2008).



                                                   4
  Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 10 of 35 PageID #:1617




Gogo Inc. Earnings Call, May 4, 2018 (“Q1 2018 Earnings Call Tr.”)) at 6.

       As in their previous Amended Complaint, Plaintiffs still allege that in winter 2017-18,

Gogo began to hear about problems with the reliability of its 2Ku system, which were caused by

de-icing fluid used to de-ice the fuselage of aircraft in winter months. SAC ¶¶ 68-76. In its

February 22, 2018 earnings call (reporting results for the fourth quarter of 2017 and 2017 as a

whole), Gogo disclosed that it was experiencing reliability problems with 2Ku. Id. ¶¶ 150, 152;

Polovoy Decl., Ex. E (Edited Transcript Q4 2017 Gogo Inc. Earnings Call, Feb. 22, 2018 (“Q4

2017 Earnings Call Tr.”)) at 4. Wade explained that “on some aircraft [installed with 2Ku] we

saw degraded reliability. We’ve identified the root cause of all of these issues, and have fixes for

all of them that have either been deployed or [are] in the process of being deployed. By midyear

2018, we expect the entire 2Ku fleet to operate at the same market-leading performance levels

that most 2Ku aircrafts are now achieving.” SAC ¶ 150; Polovoy Decl., Ex. E (Q4 2017

Earnings Call Tr.) at 4.

       Similarly, in the risk factor section of its annual report on Form 10-K for the year ended

December 31, 2017, under the heading “[w]e may be unsuccessful or delayed in widely

deploying and operating our 2Ku technology,” Gogo explained:

       We have encountered delays and quality problems as we deploy 2Ku, which we
       are in the process of remediating, and may continue to do so given the aggressive
       installation schedule that we are undertaking and the demands that the schedule
       places on employees, suppliers and other resources. . . . If 2Ku fails to perform as
       expected or we fail to meet the installation timelines and performance metrics for
       which we have contracted, our business, financial condition and results of
       operations may be materially adversely affected.

SAC ¶ 158; Polovoy Decl., Ex. B (2017 10-K) at 25-26. Gogo’s 2017 10-K also warned in the

MD&A section that key factors that may affect the Company’s future performance include

“costs associated with the implementation of, and our ability to implement on a timely basis our

technology roadmap, upgrades and installation of our . . . 2Ku . . . technologies (including


                                                 5
  Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 11 of 35 PageID #:1618




failures or delays on the part of antenna and other equipment developers and providers) . . . .”

Polovoy Decl., Ex. B (2017 10-K) at 56.

       Several weeks later, on May 4, 2018, when the scope and cause of the issues with 2Ku

were more fully apparent and understood, Gogo’s new CEO, Oakleigh Thorne, explained during

Gogo’s earnings call for first quarter 2018 that a

       big issue in the quarter was the deicing fluid impact on 2Ku. . . . [T]he impact on
       Q1 was twofold. First, airlines held back on marketing the product, which hurt
       revenue. And two, we ramped up spending to fix reliability as soon as we could,
       which hurt costs. We’ll see even higher spending in Q2 as our remediation plans
       ramp up further in that quarter. The costs are primarily around maintenance
       expense and CapEx for new antenna inventory.

SAC ¶ 91; Polovoy Decl., Ex. D (Q1 2018 Earnings Call Tr.) at 4-5. Thorne disclosed on May

4, 2018, that although in summer 2017, 2Ku was Gogo’s “most successful product launch ever

with greater than 98% service availability,” when winter came, “we slipped on the 98% system

availability with our deicing problems” caused by de-icing fluid in “the antenna [raceways] in

which the antenna discs spin.” SAC ¶ 91; Polovoy Decl., Ex. D (Q1 2018 Earnings Call Tr.) at

5, 6. Although service availability had dropped to the mid-80s, Thorne explained that it

improved considerably “before the weather improved” and was back over 96% as of May 3,

2018 and would be back to 98% by year end. SAC ¶ 91; Polovoy Decl., Ex. D (Q1 2018

Earnings Call Tr.) at 5. Thorne further explained that Gogo had completed

       a thorough analysis of root causes and discovered that while deicing was the
       biggest issue, there are also some manufacturing issues and software issues at
       fault. We also discovered the deicing fluid entered the antenna [radome] through
       far more pathways than we originally thought. We fixed the software issues, and
       we fixed the manufacturing issues. We’re in the process of replacing all
       contaminated antennas by the end of this quarter. Our goal was to hit 95%
       availability by June 30. And I want to repeat, this week, we’re at 96%. So we’re
       well ahead of plan. In the second half of this year, we’re planning to roll out a set
       of 2Ku modifications that will keep deicing fluid out of the [raceways] and get it
       back to our target of 98% system availability.

SAC ¶ 91; Polovoy Decl., Ex. D (Q1 2018 Earnings Call Tr.) at 6. During that same call, Rowan


                                                 6
  Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 12 of 35 PageID #:1619




stated that “[a]djusted EBITDA is expected to be below the previously provided range of $75

million to $100 million due to increased cost and lost revenue related to the 2Ku implementation

challenges we cited. Based on the timing of these expenses, we expect adjusted EBITDA to be

extremely low in the second quarter and to then ramp significantly in the second half of the year

similar to last year.” SAC ¶ 92; Polovoy Decl., Ex. D (Q1 2018 Earnings Call Tr.) at 10.

       Gogo also announced on May 4, 2018 that it was “withdrawing its previously provided

2018 guidance for Adjusted EBITDA, airborne Cash CAPEX, and airborne equipment inventory

purchases related to airline-directed installations, as well as Free Cash Flow guidance.” SAC

¶ 93; Polovoy Decl., Ex. F (Press Release, “Gogo Announces First Quarter 2018 Financial

Results,” May 4, 2018 (“Q1 2018 Earnings Release”)) at 2. Gogo explained that “[t]he

Company is currently undergoing an integrated business planning process to evaluate ways to

further drive revenue growth, streamline business processes, prioritize operational initiatives and

improve its cost structure” and that it planned to provide updated guidance no later than its Q2

2018 earnings conference call. Polovoy Decl., Ex. F (Q1 2018 Earnings Release) at 2.

       C.      Summary Of Plaintiffs’ Claims

       Plaintiffs continue to allege that defendants intentionally and fraudulently made material

misstatements of fact (a) in the risk disclosure sections of Gogo’s annual reports on SEC Forms

10-K for the years ended December 31, 2016 and 2017, filed on February 27, 2017 and February

22, 2018, respectively; (b) in Gogo’s quarterly earnings conference calls by Small and Smagley

on February 27, 2017, Small and Wade on May 4, 2017, Small, Wade and Rowan on August 7,

2017, Small, Wade and Rowan on November 2, 2017, and Wade and Rowan on February 22,

2018; (c) at investor conferences and presentations by Small on June 14, 2017, Small, Wade and

Rowan on November 17, 2017, and Small and Rowan on December 6, 2017; and (d) in Gogo’s

earnings press release on February 22, 2018. SAC ¶¶ 101-159. Plaintiffs assert that these


                                                 7
  Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 13 of 35 PageID #:1620




statements were false or misleading because they discussed 2Ku and expected revenue for 2018

without disclosing that Gogo was allegedly already having problems with the performance of its

installed 2Ku systems due to what the Second Amended Complaint variously describes as a

“product design defect” or an “installation design defect.” Id. ¶¶ 3, 5, 20, 107, 111, 145, 159,

186. The Second Amended Complaint, like its predecessor, contains no factual allegations

suggesting that any defendant was aware of the extent of the problems and the significant costs

of remediation at the time they made the statements at issue.

       More specifically, plaintiffs contend that each of the statements was false and/or

misleading at the time it was made because defendants did not disclose until February 22, 2018

that de-icing fluid was able to enter the compartment housing the 2Ku system on some aircraft

(known as a radome) to the extent that it caused the system to malfunction. Id. ¶¶ 15, 101.

Plaintiffs further contend that these disclosures on February 22, 2018 were only “partial[ly]

corrective” because defendants did not fully disclose the extent of the 2Ku problems and their

impact on expected costs and adjusted EBITDA until May 4, 2018. Id. ¶¶ 156, 159.

       Plaintiffs allege that when the “truth” about the 2Ku problems was fully disclosed on

May 4, 2018, the per-share price of Gogo’s stock dropped from $9.59 at the market close on May

3 to $7.86 at the market close on May 7, 2018, resulting in losses to Gogo’s stockholders. Id.

¶¶ 142, 144. Plaintiffs claim that all defendants committed federal securities fraud under Section

10(b), and assert control person liability claims under Section 20(a) against the Individual

Defendants. Plaintiffs’ own allegations, however, still show that reliability issues were not

apparent until de-icing operations began in the winter of 2017, that the issues were timely

disclosed and that appropriate cautionary language accompanied the Company’s forward-looking

statements. The allegations of the Second Amended Complaint are thus just as self-defeating as




                                                 8
  Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 14 of 35 PageID #:1621




those of the Amended Complaint and should be dismissed, this time with prejudice.

       D.      Plaintiffs’ New Allegations

       Plaintiffs’ only bases for claiming that defendants knew but failed to disclose that deicing

problems would have a significant impact on Gogo’s financial results are (1) Oakleigh Thorne’s

end-of-class-period statement that, when winter came, 2Ku service availability dropped to “the

mid-80s” from “greater than 98%” in summer 2017 (SAC ¶ 91)—which the Court already

determined was an insufficient basis for plaintiffs’ claims of fraud; (2) media reports on January

22, February 27, and June 1, 2018 discussing 2Ku issues on Delta and Air Canada planes (id.

¶¶ 11, 12, 77-79)—two of which were cited in plaintiffs’ opposition (ECF No. 66) to defendants’

motion to dismiss the prior complaint and which the Court held also failed to state a claim; and

(3) alleged statements from five unnamed former Gogo employees (id. ¶¶ 69-90), much of which

was already alleged in plaintiffs’ first amended complaint (albeit without attributing the

allegations to anonymous former employees).

       The January 22, 2018 article reports the author’s positive experience with 2Ku on an

outbound Delta flight from Washington, DC to Detroit, but states that a deicing stop on the way

to the runway on the return flight “wreaked havoc with the antennae.” Polovoy Decl., Ex. G

(Jonathan M. Gitlin, An end to in-flight Wi-fi misery is at hand with Gogo’s 2Ku, Ars Technica

(Jan. 22, 2018) (“Gitlin”)) at 5. The article quotes Gogo’s vice president of product management

telling the author that “[m]uch like a DirecTV dish has problems in heavy rain, deicing fluid is

like a concentrated thunderstorm.” Id. Plaintiffs contend this was an acknowledgment that the

“2Ku defect was severe.” SAC ¶ 77. The February 27, 2018 article discusses a February 24,

2018 internal Delta memo to flight attendants that “highlight[s] 2Ku’s reliability issues and

detail[s] a Delta action plan” to “assist Gogo in troubleshooting and diagnostics of 2Ku.” SAC

¶¶ 12, 78; Polovoy Decl., Ex. H (Jason Rabinowitz, Delta deepens involvement in 2Ku MRO in


                                                 9
  Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 15 of 35 PageID #:1622




face of reliability issues, Runway Girl Network (Feb. 27, 2018) (“Rabinowitz”)). The

June 1, 2018 article (SAC ¶ 11)—which is the only “new” media report not already considered

by the Court—reports that although Air Canada “experienced problems associated with deicing

fluid seeping under Gogo 2Ku radomes over the winter,” Air Canada “remains a big fan of the

inflight connectivity system and is forging ahead with installs, albeit under a delayed schedule.”

Polovoy Decl., Ex. I (Mary Kirby, Air Canada enthusiastic about Gogo 2Ku despite delayed

installs, Runway Girl Network (June 1, 2018). The author described the 2Ku service on an Air

Canada flight in late May 2018 as “exceptional,” noting “recent software changes, which

remedied a satellite handoff problem which Gogo alluded to in its recent earnings conference

call.” Id.

        Plaintiffs allege that FE1, described as a senior software engineering manager from July

2014 to July 2018 (SAC ¶ 69), explained that “Gogo was able to identify the deicing fluid as the

cause of the defect ‘over a course of multiple months’” because “it took a day or two before the

fluid got ‘sticky’ enough to cause issues with the antenna, and the ability to backtrack the path

and location(s) of a plane to pinpoint exactly when, where, and how the issue started, or when

the fluid started to accumulate, was a challenge.” Id. ¶ 71. In other words, the Second Amended

Complaint does not specify when Gogo identified deicing fluid as a cause of the problem, but

instead confirms that pinpointing the source of the problem “was a challenge” for Gogo and took

several months.

        According to another former employee, Former Employee 2 (“FE 2”), described as “an

Aircraft Maintenance Controller on [Gogo’s] Inflight Internet team from 2014 until August of

2018” (SAC ¶ 73), “Gogo found out about 2Ku issues in the winter when deicing fluid was

sprayed” (id. ¶ 74) and that “Delta Air Lines began to complain about the 2Ku system as early as




                                                10
  Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 16 of 35 PageID #:1623




November or December 2017.” Id. ¶ 76. Plaintiffs also allege that Former Employee 3 (“FE 3”),

an Aviation Maintenance Controller from November 2016 until July 2018, reported that “2Ku’s

problems persisted into 2017” and “the problems . . . increased beginning in November 2017,

especially among Delta’s northern routes.” SAC ¶¶ 80-81. Other than the attribution to a

particular former employee, these are the same vague temporal allegations that the Court found

inadequate in the prior complaint. Similarly, although the Second Amended Complaint purports

to attribute to FE3 the allegations, repeated from the prior complaint, that “everyone at the

company, including the Chief Executive Officer” received “outage lists” that were generated by

Gogo’s “Service Now” database whenever a passenger reported a 2Ku system failure to the pilot

and the pilot, in turn, reported it to Gogo by means of an Aircraft Communications Addressing

and Reporting System (“ACARS”) message (id. ¶ 82), the Second Amended Complaint still does

not plead when, how often, or how those “outage lists” were received or what information they

contained or conveyed to the alleged recipients.

       The Second Amended Complaint also includes new allegations purportedly based on

statements from Former Employee 4 (“FE4”), an Aircraft Integration Engineer from April 2014

to July 2019 who was part of Gogo’s Aircraft Field Support Team, and Former Employee 5

(“FE5”), a Senior Program Manager from April 2015 until September 2017. FE4 and FE5

allegedly attended meetings at which 2Ku problems were discussed, but the Second Amended

Complaint tellingly does not specify when those meetings occurred. Id. ¶¶ 86-89. FE4 allegedly

reported that the Aircraft Field Support Team monitored an application “that would detail

performance for the antennas, including connectivity” and would “open ‘tickets’ in ‘Service

Now’” when the 2Ku systems lost connectivity. Id. ¶ 86. Although FE4 allegedly told plaintiffs

that “[d]uring the winter months, the frequency of the tickets increased to ‘10 per week,’” the




                                                11
     Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 17 of 35 PageID #:1624




Second Amended Complaint gives no indication of the year, months, or dates when that

occurred. Critically, as in the Amended Complaint, none of the new allegations in the Second

Amended Complaint even purports to allege facts showing that any defendant had knowledge of

problems with 2Ku reliability prior to an unclear date in “November or December 2017.”3

                                              ARGUMENT

I.        PLAINTIFFS FAIL TO PLEAD SECURITIES FRAUD UNDER SECTION 10(b)

          A.      Plaintiffs Fail To Plead That Any Statement Was False When Made

          To survive a motion to dismiss, a plaintiff must allege facts to show with sufficient

particularity that the defendants’ statements were false when made, “not incorrect in retrospect.”

Garden City Emps.’ Ret. Sys. v. Anixter Int’l, Inc., 2011 WL 1303387, at *20 (N.D. Ill. Mar. 31,

2011); see also Fulton Cnty. Emps. Ret. Sys. v. MGIC Inv. Corp., 675 F.3d 1047, 1050-51 (7th

Cir. 2012) (“[T]here is no fraud by hindsight. . . . Issuers need not be prescient.”); Higginbotham

v. Baxter Int’l, Inc., 495 F.3d 753, 759-60 (7th Cir. 2007) (same).

          As this Court said, “[m]erely alleging that (a) Gogo could and did track service outages,

(b) defendants had access to outage reports, and (c) at some time prior to May 4, 2018, during or

after the ‘winter,’ the 2Ku system’s ‘availability plunged down to the mid 80s’, without other

details, does not provide sufficiently specific and particularized information about when the data

revealed that the de-icing problem had caused a precipitous drop in availability, or when it

became clear that costly remediation efforts were necessary.” 414 F. Supp. 3d at 1174 (internal

citations omitted). Because the Second Amended Complaint still lacks those necessary details,

it, too, fails to “plead sufficient factual matter to make the alleged fraud plausible.” Id.




3
     As discussed below, the claims against Smagley are frivolous because he left Gogo on May 4, 2017
     (SAC ¶ 29), i.e., long before “November or December 2017.”



                                                    12
  Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 18 of 35 PageID #:1625




               1.      Plaintiffs Still Fail To Plead Facts Showing That Defendants’ Pre-
                       November 2017 Statements Were False When Made

       Nothing in the Second Amended Complaint even attempts to allege facts showing that

the significant 2Ku problems discussed by Thorne, Gogo’s CEO, on May 4, 2018 had

materialized or become known to any defendant by the start of the putative Class Period in

February 2017 or at any time before “winter” 2017-18. Although the Second Amended

Complaint continues to discuss deicing problems “in winter” (see, e.g., SAC ¶¶ 74, 80, 89), it

still fails to specify “when the data revealed that the de-icing problem had caused a precipitous

drop in availability, or when it became clear that costly remediation efforts were necessary.”

Pierrelouis, 414 F. Supp. 3d at 1174 (emphasis in original). The Second Amended Complaint

therefore continues to lack any factual basis on which to infer that defendants knew that deicing

was causing significant problems with 2Ku performance at any time prior to “November or

December 2017” at the very earliest. See SAC ¶¶ 76, 81. And, as discussed below, even the

allegations that problems increased and were reported by Delta in November or December 2017

are insufficient to infer that the magnitude of the problems was known to defendants at that time.

       Instead of pleading facts to support their claim that Gogo’s 2016 10-K issued on

February 27, 2017 was misleading because it “merely suggest[ed] that a ‘failure of the 2Ku to

perform’ could occur at some unknown point in the future, [when] the 2Ku was already

suffering from a design failure,” plaintiffs plead that “[d]iscovery will confirm precisely how

many [sic] time, money, and effort Gogo had already expended by this point, which will

underscore the materially misleading nature of the 2016 10-K.” SAC ¶ 105 (emphasis in

original). But, as this Court has already instructed, even the “‘information asymmetries that may

prevent [plaintiffs] from offering more detail’ based only on [their] pre-complaint inquiry, which

[they] conduct[ ] without the benefit of discovery,” do not excuse plaintiffs from “plead[ing]



                                                13
    Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 19 of 35 PageID #:1626




sufficient factual matter to make the alleged fraud plausible.” Pierrelouis, 414 F. Supp. 3d at

1174.4 Plaintiffs have failed again to plead with the particularity required by the PSLRA any

factual basis on which to infer that any of defendants’ statements made in Gogo’s 2016 10-K

filed on February 27, 2017, Gogo’s earning calls on February 27, May 4, and August 7, 2017,

and the William Blair Growth Conference on June 14, 2017 (SAC ¶¶ 102-125) was false at the

time it was made. See Zerger v. Midway Games, Inc., 2009 WL 3380653, at *7 (N.D. Ill. Oct.

19, 2009) (rejecting “chronological[ly] confus[ed]” allegation that decision made in October

2015 rendered August 2015 statement false when made).

                 2.      Plaintiffs Still Fail To Plead Facts Showing That Defendants’ Statements
                         In November And December 2017 Were False When Made

          The allegations that Delta Air Lines “began to complain about the 2Ku system as early

as November or December 2017,” the problems “increased beginning in November 2017,” and

were “discussed regularly” at frequent meetings (SAC ¶¶ 69, 76, 81, 89) are still too vague to

allege falsity with the particularity required by Rule 9(b) and the PSLRA, even if they are now

attributed to anonymous former employees and supposedly corroborated by media reports.

         The Seventh Circuit and this Court have expressed significant skepticism about the

reliability of information from anonymous sources. See Higginbotham, 495 F.3d at 757; Pension

Tr. Fund for Operating Eng’rs v. DeVry Educ. Grp., Inc., 2017 WL 6039926, at *13 n.6 (N.D.

Ill. Dec. 6, 2017) (Alonso, J.). “[C]ourts should evaluate confidential-witness allegations taking

into account such factors as ‘the level of detail provided by the confidential sources, the

corroborative nature of the other facts alleged (including from other sources), the coherence and



4
    Because Smagley is not alleged to have made any statements after February 27, 2017, and the Second
    Amended Complaint provides no basis to infer that the February 27, 2017 statements attributed to him
    were false when made, Smagley should be dismissed from the case for this reason alone.



                                                    14
    Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 20 of 35 PageID #:1627




plausibility of the allegations, the number of sources, the reliability of the sources, and similar

indicia.’” Boca Raton Firefighters’ & Police Pension Fund v. DeVry Inc., 2012 WL 1030474, at

*7 (N.D. Ill. Mar. 27, 2012) (citation omitted). Upon scrutiny, the allegations attributed in the

Second Amended Complaint to confidential former Gogo employees still do not pass muster

because they are still impermissibly vague—they do not include the required who, what, where,

and when required to satisfy the particularity requirement of Rule 9(b) and the PSLRA. See

Arazie v. Mullane, 2 F.3d 1456, 1467 (7th Cir. 1993) (plaintiffs failed to plead with particularity

required by Rule 9(b) the “who, what, where, and when” of internal memorandum that allegedly

contradicted defendants’ statements); Zerger, 2009 WL 3380653, at *9 (plaintiffs “fail[ed] to

plead the ‘when’ of Defendants’ alleged fraud with enough particularity—or lack of outright

confusion—to satisfy either the PSLRA or Fed. R. Civ. P. 9(b)”).

          Nor do the January 22, 2018 and February 27, 2018 media reports now cited in the

Second Amended Complaint (SAC ¶¶ 12, 77-78, 177) supply the necessary temporal precision

lacking in the confidential witness allegations. Neither article says that Delta reported 2Ku

problems to Gogo before defendants’ challenged statements on November 2, November 17 and

December 6, 2017. In fact, the January 22, 2018 Ars Technica report discusses a single outage

on the return flight of the author’s round-trip travel on Delta from Washington, D.C. to Detroit

on December 11, 2017—several days after the last of those statements was made.5 Nothing in

that article suggests that Delta notified Gogo of recurring problems caused by de-icing at the

time of that flight or at any time before or after. The February 27, 2018 Runway Girl article

quotes a February 24, 2018 internal memo supposedly prepared by a Delta cabin maintenance



5
    See Polovoy Decl., Ex. G (Gitlin), at 4 (caption to first embedded screenshot states: “Testing Gogo
    Air’s 2Ku service on Delta 1731, DCA to DTW, December 11th 2017.”).



                                                     15
  Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 21 of 35 PageID #:1628




employee and circulated to Delta flight attendants discussing problems experienced with 2Ku on

“some” Delta flights “in recent months.” Polovoy Decl., Ex. H (Rabinowitz). Like the Ars

Technica article, the Runway Girl article contains nothing to suggest that these problems were

reported to Gogo before December 6, 2017. Indeed, this Court already found that the January

and February 2018 articles, which plaintiffs cited in their opposition to defendants’ prior motion

to dismiss, did nothing to bolster plaintiffs’ inadequate allegations. See Pierrelouis, 414 F. Supp.

3d at 1173 n.3. Similarly, the June 1, 2018 Runway Girl article cited in the Second Amended

Complaint (SAC ¶ 11) acknowledges that Air Canada experienced deicing issues “in winter”

(Polovoy Decl., Ex. I (Kirby)), but also fails to provide a basis on which to infer that the

magnitude of the problems was known to defendants before November 2, November 17 or

December 6, 2017.

       The plausible inference to be drawn from the Second Amended Complaint’s allegations

as a whole is that the reports of significant problems occurred in late December 2017, and, as the

new allegations attributed to FE1 confirm, it took time—“over a course of multiple months”—

for Gogo to identify deicing as a cause of the 2Ku outages because “to pinpoint exactly when,

where, and how the issue started, or when the fluid started to accumulate, was a challenge.”

SAC ¶¶ 71, 174. That inference is consistent with defendants’ public statements in November

and December 2017. And it makes perfect sense for the reports of significant issues to have been

received in middle or late December—i.e., after the November 2, November 17 and December 6

statements were made—because, as Gogo’s new CEO explained in May 2018, the magnitude of

the problems became apparent in winter, when issues arose with de-icing fluid used on aircraft

fuselages entering the 2Ku radomes and causing significant problems (id. ¶ 91).




                                                 16
  Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 22 of 35 PageID #:1629




               3.      Plaintiffs Still Fail To Plead Facts Showing That Defendants’ February 22,
                       2018 Statements Were False When Made

       On February 22, 2018, in its 10-K and in an earnings call, Gogo disclosed the information

then known and available to it about significant 2Ku de-icing problems that had begun to

surface. Plaintiffs assert conclusorily that these statements were only partially true, but offer no

factual basis for saying so. Although plaintiffs fault defendants for not disclosing everything that

was later disclosed on May 4, 2018, nothing in the Second Amended Complaint suggests that

defendants withheld any information about 2Ku problems and their impact on Gogo’s future

performance that was available and known to them as of February 22, 2018.

       Plaintiffs’ allegations about “outage lists” that were supposedly “received by everyone at

the company, including the Chief Executive Officer” (SAC ¶¶ 82, 162) fail to support any

contrary inference. First, despite the attribution of these allegations to FE3—described as an

“Aviation Maintenance Controller”—nothing in the Second Amended complaint suggests that a

person in that position would know whether alleged outage lists were actually received by

everyone at the company, much less by its senior executives. Nor are the allegations

corroborated by any other reliable sources. For that reason alone, the allegations fail to satisfy

the PSLRA’s particularity requirement. See DeVry, 2012 WL 1030474, at *3 (complaint based

on statements from confidential witnesses “must ‘describe [its] sources with sufficient detail to

support the probability that a person in the position occupied by the source would possess the

information alleged, or in the alternative provide other evidence to support [its] allegations’”).

       Second, the “outage list” allegations are also insufficiently particular because they are

still silent as to what these “outage lists” showed about overall 2Ku service reliability

percentages at the time. The Second Amended Complaint does not specify any

contemporaneous information in these reports that was inconsistent with the 2Ku performance



                                                 17
  Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 23 of 35 PageID #:1630




statistics that defendants reported. See In re Harley-Davidson, Inc. Sec. Litig., 660 F. Supp. 2d

969, 987 (E.D. Wis. 2009) (plaintiffs failed to plead that statements were false when made

because “confidential witness allegations regarding the preparation and dissemination of daily

reports do not actually mention any reports that contained statistics materially inconsistent with

the defendants’ public statements”). The Second Amended Complaint still merely alleges that

defendants “had access to data that may have shown that their statements to investors were

misleading when made,” which this Court held, without more, is insufficient to plead falsity (or

scienter). Pierrelouis, 414 F. Supp. 3d 1164 at 1174-75. Even FE4’s alleged statement that

“during the winter months” the frequency of 2Ku outage tickets “increased to ‘10 per week’”

(SAC ¶ 87) fails to specify an actual timeframe when that occurred and fails to provide any

metrics from which the Court can determine whether ten outage tickets per week was or was not

a significant number at the time. Neither this allegation nor any others in the Second Amended

Complaint give any indication that, as of February 22, 2018, defendants understood that the 2Ku

de-icing issue was worse than disclosed, or that it would require more extensive and more costly

repairs, or how that would impact Gogo’s adjusted EBITDA guidance for 2018.

       Plaintiffs contend that on January 28, 2018, Gogo’s vice president of product

management acknowledged publicly that “[t]he 2Ku defect was severe” when he remarked to the

author of the Ars Technica article that ‘‘[m]uch like a DirectTV dish has problems in heavy rain,

deicing fluid is a concentrated thunderstorm.’” SAC ¶ 77. If true, plaintiffs have pleaded

themselves out of a case. “A plaintiff cannot credibly claim to be misled by a company’s attempt

to hide negative information when that same information is publicly available via alternate

channels.” Chu v. Sabratek Corp., 100 F. Supp. 2d 827, 834 (N.D. Ill. 2000) (citing Eckstein v.

Balcor Film Inv., 58 F.3d 11362, 1169 (7th Cir. 1995)). Either plaintiffs were misled, or the




                                                18
  Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 24 of 35 PageID #:1631




information was public knowledge. Plaintiffs cannot have it both ways.

       Plaintiffs have failed again to plead with the requisite particularity specific facts

supporting a plausible inference that each defendant knew on February 22, 2018 of the later-

reported issues with the 2Ku system. Plaintiffs thus have failed to plead that the February 22,

2018 statements were false when made.

       B.      Plaintiffs Still Fail To Plead That Any Defendant Acted With The Intent To
               Defraud

       In addition to finding that plaintiffs’ prior complaint failed to plead falsity, this Court

found that the prior complaint failed to plead scienter with particularity because it did “not allege

when defendants knew or should have known of the magnitude of the de-icing problem.”

Pierrelouis, 414 F. Supp. 3d at 1175. The Court rejected plaintiffs’ arguments that defendants’

access to information and the importance of 2Ku to Gogo’s business were “sufficient to ‘create a

strong inference’ that defendants knew in 2017 and early 2018 that the de-icing problem was

serious enough to merit mention in any statement to investors about the 2Ku system.” Id. The

Court additionally held that plaintiffs’ allegations did not support a strong inference that

defendants “recklessly disregarded a serious problem in omitting to disclose it to investors”

because plaintiffs had “not alleged that, before or during the class period, defendants were

presented with any specific information that demonstrated the scope and magnitude of the de-

icing problem.” Id. at 1176. The inference of scienter therefore was not “cogent and at least as

compelling as any opposing inference of nonfraudulent intent.” Id. (quoting Tellabs, 551 U.S. at

314). The Second Amended Complaint suffers from the same deficiencies, warranting dismissal

of plaintiffs’ claims with prejudice. The more compelling inference to be drawn from the

allegations of the Second Amended Complaint, especially FE1’s alleged statements about how

challenging it was to identify the root cause of the 2Ku problems and the time it took to finally



                                                 19
  Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 25 of 35 PageID #:1632




do so (SAC ¶ 71), is that defendants provided the best information that was available at the time

each of the challenged statements was made.

       The Seventh Circuit has rejected the “group pleading doctrine,” and therefore “the

plaintiffs must create a strong inference of scienter with respect to each individual defendant.”

Pugh v. Tribune Co., 521 F.3d 686, 693 (7th Cir. 2008). A separate scienter inquiry must be

undertaken for each defendant and each statement. Id. As shown below, plaintiffs have not

pleaded individualized allegations of scienter as to any defendant.

               1.      Plaintiffs Still Have Not Pleaded That Smagley Knew Or Recklessly
                       Disregarded Design Problems With Gogo’s 2Ku Systems

       Other than the alleged misleading statements in Gogo’s 2016 10-K (SAC ¶¶ 103-105),

the sole alleged false statement attributed to Smagley is his statement during an earnings

conference call on February 27, 2017—nine months before winter 2017-18—about an expected

decline in cash needs and an increase in EBITDA in 2018 compared to 2017 (id. ¶ 106).

Because, as shown in Section I.C.1 below, this is a forward-looking statement protected by the

PSLRA’s safe harbor, the required scienter is actual knowledge—anything less requires

dismissal. See Makor Issues & Rights, Ltd. v. Tellabs Inc., 513 F.3d 702, 705 (7th Cir. 2008)

(“Tellabs II”) (“A complication introduced by the Private Securities Litigation Reform Act is

that ‘actual knowledge’ of falsity, not merely indifference to the danger that a statement is false,

is required for liability for ‘forward-looking’ statements—predictions or speculations about the

future.”); 15 U.S.C. § 78u-5(c)(1)(B)(ii).

       Although the “scienter” section of the Second Amended Complaint (SAC ¶¶ 160-180)

contains no allegations about Smagley, plaintiffs allege elsewhere that because “winter [2016-

17] was coming to a close at the time . . . , Smagley knew about the [sic] 2Ku’s design defect and

that the costs associated with fixing it would increase exponentially the following year as



                                                 20
    Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 26 of 35 PageID #:1633




additional 2Ku systems were installed and came online.” SAC ¶ 107. This is nothing but a bare

allegation carried over untouched from plaintiffs’ prior amended complaint. As before, plaintiffs

have not alleged a single fact—much less the specific facts required by the PSLRA—to support

even a weak inference that Smagley knew on February 27, 2017 that the 2Ku systems suffered

from a design defect or that the costs of fixing it would increase in 2018. Plaintiffs’ allegations

support the opposite inference because, as discussed above, the Second Amended Complaint

alleges that the problems with the 2Ku system were first reported to Gogo only in November or

December 2017, and that it took many months for Gogo to identify de-icing as the cause. Id.

¶¶ 71, 76. The inference that Smagley had actual knowledge in February 2017 that Gogo would

be unable to meet its 2018 expectations because of problems that plaintiffs contend were first

reported months later is neither cogent nor compelling; it is preposterous.

                 2.      Plaintiffs Still Have Not Pleaded That Any Other Defendant Knew Or
                         Recklessly Disregarded Design Problems With Gogo’s 2Ku Systems

         Similarly preposterous are plaintiffs’ contentions that any of the other defendants actually

knew or recklessly disregarded information that materially contradicted any of their public

statements—both present and forward-looking. Plaintiffs allege that defendants Small, Wade

and Rowan “knew or had access to information that materially contradicted their public

statements” (SAC ¶ 160) because they allegedly received “‘outage lists’ whenever a 2Ku system

failed” (id. ¶ 163) and confirmed in public statements they each made on November 17, 2017

that they “monitored the performance of 2Ku systems in real-time” (id. ¶ 166; see also id. ¶¶

164-165, 167-169).6 These allegations are no different from the allegations held inadequate in



6
    Contrary to plaintiffs’ insinuation, Small did not state on November 17, 2017 that he “studied [the
    performance requirements] on a routine basis” (SAC ¶ 164). See Polovoy Decl., Ex. M (Nov. 17, 2017
    Investor and Analyst Day Tr.).



                                                   21
    Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 27 of 35 PageID #:1634




plaintiffs’ prior complaint, and they fail for all the reasons identified by the Court in its dismissal

of the prior amended complaint. Pierrelouis, 414 F. Supp. 3d at 1175-77.7 The only new

“scienter” allegations in the Second Amended Complaint are allegations that (1) identifying de-

icing as the cause of the 2Ku outages was “a challenge” and took “multiple months” (SAC ¶¶ 71,

174); (2) fixing the problem also took time and was not as easy as initially thought and

announced (id. ¶¶ 175-176); and (3) Gogo’s vice president of product management supposedly

confirmed that “the severity of the 2Ku defect was known internally at Gogo well in advance of

the end of the Class Period” because he said on January 28, 2018 that “deicing fluid is like a

concentrated thunderstorm” (id. ¶ 177). None of these allegations give rise to an inference of

fraud more compelling than the opposing nonfraudulent inference. To the contrary, as already

noted, these allegations are more consistent with the nonfraudulent inference that defendants

disclosed the best information that was available to them at that time. If the first reports of

significant problems were received in late December, it is not at all surprising that the full extent

of the problem, all of its root causes, and its impact on the Company’s future performance were


7
    Plaintiffs’ suggestions that out-of-context snippets from certain analyst reports show that the public felt
    misled by Gogo’s disclosures (SAC ¶¶ 19, 99, 100, 171) also fail to support any inference of scienter.
    See In re Eros Int’l Sec. Litig., 2017 WL 6405846, at *6, *8 (S.D.N.Y. Sept. 22, 2017) (plaintiffs’
    citations to “cherry-picked statements” from analyst reports did not support a plausible inference “that
    the investment community was misled by Defendants’ statements”), aff’d sub nom. Eisner v. Eros Int’l
    PLC, 735 F. App’x 15 (2d Cir. 2018). These allegations are unchanged from the prior complaint, and,
    just as they failed to support an inference of scienter in the prior complaint, they fail to do so again.
    When read in context, the May 8, 2018 report of Cowen analyst Lance Vitanza, quoted in paragraphs 19
    and 100 of the Second Amended Complaint, simply reports exactly what CEO Thorne explained, i.e.,
    that after further investigation, the problems reported in February 2018 turned out to be “much worse
    than initially thought.” Polovoy Decl. Ex. R (Lance Vitanza, “Operational Setbacks Leave Gogo
    Complex in Limbo for Now,” Earnings Update, May 8, 2018) at 1. Similarly, despite Northland
    Capital Markets analyst Paul Penney’s insinuations about Small’s credibility (see SAC ¶¶ 19, 99), his
    reports say nothing to back up those insinuations—they do not identify any factual information that was
    known earlier but not disclosed until May 4, 2018. See Polovoy Decl., Ex. S (Paul Penney, “Gogo Inc.
    (GOGO) Your Seat Cushion Can Also Be Used as a Flotation Device – PT to $3.50,” May 7, 2018); see
    also Polovoy Dec., Ex. T (Paul Penney, “Gogo Inc. (GOGO) Seat Belts Get an Extra Tug with Risk
    Clouds Emerging Darker & Closer,” Feb. 23, 2018).



                                                       22
  Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 28 of 35 PageID #:1635




not sufficiently apparent until later. As Gogo’s new CEO said on May 4, 2018, the Company

had completed “a thorough analysis of root causes and discovered that while deicing”—which

was disclosed on February 22, 2018—“was the biggest issue, there are also some manufacturing

issues and software issues at fault” and they “also discovered the deicing fluid entered the

antenna [radome] through far more pathways than we originally thought.” Polovoy Decl., Ex. D

(Q1 2018 Earnings Call Tr.) at 6. The fact that the Company continued to investigate, address

and assess the problem even after February 22, 2018 does not support the inference that

defendants fraudulently concealed any known information on February 22, 2018, or at any time

earlier. “Taking the time necessary to get things right is both proper and lawful. Managers

cannot tell lies but are entitled to investigate for a reasonable time, until they have a full story to

reveal.” Pierrelouis, 414 F. Supp. 3d at 1176 (quoting Higginbotham, 495 F.3d at 761).

        This Court explained that “an inference that the defendants acted with fraudulent intent is

not sufficiently “cogent” if it is only one of many possible explanations.” Id. (citing Tellabs II,

513 F.3d at 710-11). The few new allegations in the Second Amended Complaint do not make

the inference of fraud any more cogent than the original allegations in the prior complaint. None

of those allegations, alone or together, is remotely as compelling as the nonfraudulent

explanations for why defendants did not disclose the severity and financial impact of the 2Ku

issues until May 4, 2018 (which the Court identified in dismissing the first amended complaint).

                3.      Plaintiffs Still Have Not Alleged Any Stock Sales Or Any Other Motive
                        To Commit Fraud

        Plaintiffs’ allegations of scienter are undermined by their failure to plead any stock sales

by any defendant during the putative Class Period, or any other motive to commit fraud, and by

the fact that Gogo’s CEO purchased a significant amount of stock during the putative Class

Period (when plaintiffs allege he knew the stock price was artificially inflated). While the



                                                  23
    Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 29 of 35 PageID #:1636




absence of motive allegations is not dispositive, the Supreme Court has acknowledged that

“motive can be a relevant consideration, and personal financial gain may weigh heavily in favor

of a scienter inference.” Tellabs, 551 U.S. at 325. The absence of any alleged financial

incentive to commit fraud, as well as stock purchases during the alleged class period, can negate

an inference of scienter. See City of Livonia Emps.’ Ret. Sys. & Local 295/Local 851 v. Boeing

Co., 711 F.3d 754, 758 (7th Cir. 2013) (“Without a motive to commit securities fraud,

businessmen are unlikely to commit it.”); Searls v. Glasser, 64 F.3d 1061, 1068 (7th Cir. 1995)

(defendants’ acquisitions of company stock undermined inference of scienter).8

          Here, plaintiffs have not alleged any stock sales or any other motive for any defendant to

commit fraud. Moreover, Small—the Company’s CEO at the time each of the allegedly

fraudulent statements was made—significantly increased his Gogo stock holdings during the

putative Class Period, when he purchased 100,000 shares of Gogo common stock at $8.79 per

share on November 6, 2017, bringing his total Gogo stock holdings to 398,224. See Polovoy

Decl., Ex. U (SEC Form 4, Nov. 8, 2017). In light of plaintiffs’ allegations that the problems

with 2Ku increased in November 2017 (SAC ¶ 81), the timing of Small’s significant stock

acquisition undermines plaintiffs’ allegations that Small knew of significant undisclosed



8
    See also In re Biogen Inc. Sec. Litig., 193 F. Supp. 3d 5, 50 (D. Mass. 2016) (same), aff’d, 857 F. 3d 34
    (1st Cir. 2017); Fire & Police Pension Ass’n of Colo. v. Abiomed, Inc., 778 F.3d 228, 246 (1st Cir.
    2015) (“[Defendant] increased his holdings of Abiomed stock by 9.2% during the Class Period, which
    negates any inference that he had a motive to artificially inflate Abiomed’s stock during that period.”)
    (emphasis in original); DeVry, 2012 WL 1030474, at *12 (finding “dubious” plaintiffs’ contention that
    individual defendant’s stock purchases do not undercut inference of scienter with respect to defendant
    who made no stock sales and only increased his stock holdings during the alleged class period); IBEW
    Local 697 Pension Fund v. Ltd. Brands, Inc., 788 F. Supp. 2d 609, 631 (S.D. Ohio 2011) (defendants’
    purchases during the class period “undermine any inference of scienter”); Plumbers & Pipefitters Local
    Union 719 Pension Fund v. Zimmer Holdings, Inc., 673 F. Supp. 2d 718, 749 (S.D. Ind. 2009) (stock
    repurchase program negates any inference of scienter) (citing cases), aff’d, 679 F.3d 952 (7th Cir.
    2012); In re Century Bus. Servs. Sec. Litig., 2002 WL 32254513, at *8 (N.D. Ohio June 27, 2002)
    (defendant’s class period purchases “inconsistent with a finding of . . . scienter”).



                                                      24
     Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 30 of 35 PageID #:1637




problems with 2Ku that were inconsistent with his public statements and were artificially

inflating Gogo’s stock price. Small’s stock purchases eviscerate any inference that defendants

acted with scienter: If Small thought for a moment that winter 2017-18 would bring significant

problems with 2Ku, he obviously would not have purchased Gogo stock a few weeks before

winter started, much less increase his holdings by more than 33 percent.9

           In sum, the allegations of the Second Amended Complaint fail to support a strong

inference of scienter that is cogent and at least as compelling as the nonfraudulent inference.10

           C.      Defendants’ Forward-Looking Statements Regarding Expected Cost
                   Declines And Increased Adjusted EBITDA In 2018 Are Not Actionable
                   Under The PSLRA Safe Harbor

           Several of the challenged statements are not actionable for a separate and independent

reason: they are protected by the PSLRA’s statutory safe harbor for forward-looking statements.

15 U.S.C. § 78u-5(c). Specifically, these include:

                  Smagley’s February 27, 2017 statement that “[w]e expect a significant decline in
                   cash needs in 2018 versus 2017 due to a substantial decline in Gogo’s average
                   investment for 2Ku installation and a significant increase in consolidated adjusted
                   EBITDA” (SAC ¶ 106);

                  Rowan’s statements on August 7, November 2 and 17, and December 6, 2017
                   concerning Gogo’s expectations that Gogo’s net costs for “airborne equipment

9
    The Second Amended Complaint suggests, in purely speculative fashion, that defendants “intentionally
    withheld material information about the 2Ku system defect because the Company needed to increase its
    stock price in order to facilitate a remedy,” and “keep up with its high operating costs” “in the face of
    mounting competition” and the loss of American Airlines’ business. SAC ¶¶ 13, 14, 173. The Seventh
    Circuit and courts in this district regularly refuse to infer scienter from generalized motives common to
    all executives, such as the desire to increase the company’s stock price. See, e.g., Pension Tr. Fund for
    Operating Eng’rs v. Kohl’s Corp., 895 F.3d 933, 939-40 (7th Cir. 2018); Plumbers & Pipefitters Local
    Union 719 Pension Fund v. Zimmer Holdings, Inc., 679 F.3d 952, 956 (7th Cir. 2012); Arbitrage Event-
    Driven Fund v. Tribune Media Co., 2020 WL 60186, at *9-10 (N.D. Ill. Jan. 7, 2020) (rejecting desire
    to increase company’s stock price as a motive to commit fraud), app. filed (7th Cir. Feb. 4, 2020).
10
     Because the Second Amended Complaint does not plead scienter as against any of the Individual
     Defendants, it also fails to plead scienter against Gogo. See Zimmer, 673 F. Supp. 2d at 747 n.28 (in
     determining corporate scienter, a court must look to the scienter of individual corporate officers) (citing
     Southland Sec. Corp. v. INSpire Ins. Sols., Inc., 365 F.3d 353, 366 (5th Cir. 2004)).



                                                        25
  Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 31 of 35 PageID #:1638




               and installations” would “come down in 2018 versus 2017” and adjusted
               EBITDA would be significantly higher in 2018 than 2017 (id. ¶¶ 124, 130, 138,
               146); and

              Small’s statement on February 22, 2018 that “we expect strong growth in
               consolidated revenue and EBITDA in 2018” (id. ¶ 154).

       Pursuant to the PSLRA’s safe harbor, a written or oral statement that is forward-looking

is not actionable under the federal securities laws if either (a) it is identified as a forward-looking

statement and is accompanied by meaningful cautionary language “identifying important factors

that could cause actual results to differ materially from those in the forward-looking statement,”

or (b) plaintiffs fail to plead with particularity that the statement was made with actual

knowledge that it was false or misleading. 15 U.S.C. § 78u-5(c)(1); Stavros v. Exelon Corp., 266

F. Supp. 2d 833, 843-48 (N.D. Ill. 2003) (internal quotation omitted). Both prongs of the safe

harbor are satisfied here and provide independent grounds for dismissal of the claims based on

the forward-looking statements.

               1.      The Statements Of Expectation Were Identified As Forward-Looking And
                       Were Accompanied By Meaningful Cautionary Language

       The PSLRA defines “forward-looking statement” to include “a statement containing a

projection of revenues, income (including income loss), earnings (including earnings loss) per

share . . . or other financial items”; “a statement of future economic performance”; and “any

statement of the assumptions underlying or relating to any [of the foregoing].” 15 U.S.C.

§ 78u-5(i)(1). Each of the above statements concerning Gogo’s expected costs and adjusted

EBITDA for 2018 falls within this statutory definition of “forward-looking statement.”

       Each of these statements also qualifies for the safe harbor because it was accompanied by

remarks confirming that the speakers were making forward-looking statements and provided

meaningful cautionary disclosures about the relevant risks that might jeopardize defendants’

expectations about Gogo’s future costs for 2Ku installations and adjusted EBITDA in 2018.


                                                  26
  Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 32 of 35 PageID #:1639




Specifically, at each of the conference calls and/or presentations at which these statements were

made, investors were warned that forward-looking statements regarding Gogo’s future financial

performance might be made and that they should consider the risk factors, identified in Gogo’s

earnings press releases, annual report on SEC Form 10-K and other SEC filings, that could cause

actual results to differ materially from those in the forward-looking statements made on the

conference call or during the presentation. See Polovoy Decl., Ex. J (Edited Transcript Q4 2016

Gogo Inc. Earnings Call, Feb. 27, 2017 (“Q4 2016 Earnings Call Tr.”)) at 2; Polovoy Decl., Ex.

K (Edited Transcript Q2 2017 Gogo Inc. Earnings Call, Aug. 7, 2017 (“Q2 2017 Earnings Call

Tr.”)) at 2; Polovoy Decl., Ex. L (Edited Transcript Q3 2017 Gogo Inc. Earnings Call, Nov. 2,

2017 (“Q3 2017 Earnings Call Tr.”)) at 2; Polovoy Decl., Ex. M (Transcript Gogo Inc. Investor

and Analyst Day, Nov. 17, 2017 (“Nov. 17, 2017 Investor and Analyst Day Tr.”)) at 1, 38;

Polovoy Decl., Ex. N (Gogo Inc. Investor and Analyst Day Presentation, Nov. 17, 2017) at 2;

Polovoy Decl., Ex. O (Edited Transcript Gogo Inc. at UBS Global Media and Communications

Conference, Dec. 6, 2017) at 15; Polovoy Decl., Ex. E (Q4 2017 Earnings Call Tr.) at 2. Gogo’s

earnings releases during this time period also contained the following on-point risk disclosures:

       When used in this discussion, the words . . . “expect,” . . . “should,” “will,”
       “future” and the negative of these or similar terms and phrases are intended to
       identify forward-looking statements in this press release. . . . Forward-looking
       statements reflect our current expectations regarding future events, results or
       outcomes. These expectations may or may not be realized. Although we believe
       the expectations reflected in the forward-looking statements are reasonable, we
       can give you no assurance these expectations will prove to have been correct.
       Some of these expectations may be based upon assumptions, data or judgments
       that prove to be incorrect. Actual events, results and outcomes may differ
       materially from our expectations due to a variety of known and unknown risks,
       uncertainties and other factors. Although it is not possible to identify all of these
       risks and factors, they include, among others, the following: . . . any inability to
       timely and efficiently deploy our 2Ku service . . . ; the effects of service
       interruptions or delays, technology failures and equipment failures or
       malfunctions arising from defects or errors in our software or defects in or
       damage to our equipment; . . . ; increases in our projected capital expenditures due



                                                27
  Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 33 of 35 PageID #:1640




       to, among other things, unexpected costs incurred in connection with the roll-out
       of our technology roadmap or our international expansion . . . .

See, e.g., Polovoy Decl., Ex. P (Press Release, “Gogo Announces Fourth Quarter and Full-Year

2016 Financial Results,” Feb. 27, 2017 (“Q4 2016 Earnings Release”)) at 3-4; Polovoy Decl.,

Ex. Q (Press Release, “Gogo Announces Fourth Quarter and Full-Year 2017 Financial Results,”

Feb. 22, 2018 (“Q4 2017 Earnings Release”)) at 3-4.

       As plaintiffs acknowledge, Gogo’s 2016 10-K included a risk factor titled “[w]e may be

unsuccessful or delayed in widely deploying and operating our 2Ku technology,” which warned

that “there can be no assurance that we can meet our installation goals on our current timeline,

due to, among other things, the failure of any 2Ku-related technology and equipment to perform

as expected” and “[i]f 2Ku fails to perform as expected or its commercial availability is

significantly delayed as compared to the timelines for which we have contracted, our business,

business prospects and results of operations may be materially adversely affected.” SAC ¶ 103

(quoting 2016 10-K at 25). Gogo’s 2017 10-K, filed on February 22, 2018, updated this risk

factor as follows:

       We have encountered delays and quality problems as we deploy 2Ku, which we
       are in the process of remediating, and may continue to do so given the aggressive
       installation schedule that we are undertaking and the demands that the schedule
       places on employees, suppliers and other resources. . . . If 2Ku fails to perform as
       expected or we fail to meet the installation timelines and performance metrics for
       which we have contracted, our business, financial condition and results of
       operations may be materially adversely affected.

Id. ¶ 158 (quoting 2017 10-K at 25-26). Gogo’s 2016 and 2017 10-Ks also warned in the

MD&A section that key factors that may affect Gogo’s future performance include “costs

associated with the implementation of, and our ability to implement on a timely basis our

technology roadmap, upgrades and installation of our . . . 2Ku . . . technologies (including

failures or delays on the part of antenna and other equipment developers and providers) . . . .”



                                                28
  Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 34 of 35 PageID #:1641




Polovoy Decl., Ex. C (2016 10-K) at 59; Polovoy Decl., Ex. B (2017 10-K) at 56.

        In determining whether the safe harbor applies here, the Court may consider cautionary

statements that accompanied the statements at issue, cautionary statements that were

incorporated by reference, and cautionary statements that were publicly available at the time

each of the forward-looking statements was made. See Asher v. Baxter Int’l Inc., 377 F.3d 727,

732 (7th Cir. 2004); In re Midway Games, Inc. Sec. Litig., 332 F. Supp. 2d 1152, 1166-67 (N.D.

Ill. 2004); Stavros, 266 F. Supp. 2d at 844. The Seventh Circuit has explained that the

cautionary statements “need not identify what actually goes wrong and causes the projections to

be inaccurate; prevision is not required . . . . [I]t is enough to point to the principal contingencies

that could cause actual results to depart from the projection.” Asher, 377 F.3d at 732, 734.

Gogo’s warnings about potential and actual 2Ku performance failures meet this requirement.

Accordingly, defendants’ forward-looking statements are protected by the PSLRA’s safe harbor,

and plaintiffs’ claims based on those statements should be dismissed.

                2.      Plaintiffs Fail To Plead That Defendants Actually Knew Their Statements
                        Were False Or Misleading

        The forward-looking statements are not actionable under the safe harbor for the

additional and alternate reason that plaintiffs have not pleaded with particularity facts to support

a strong inference that defendants actually knew that their forward-looking statements about

expected costs and adjusted EBITDA in 2018 were false or misleading when they made them.

See Stavros, 266 F. Supp. 2d at 847; 15 U.S.C. § 78u-5(c)(1)(B); 15 U.S.C. § 78u-4(b)(2); see

also In re Harley-Davidson, 660 F. Supp. 2d at 994 (“a forward-looking statement

unaccompanied by meaningful cautionary language may still qualify for safe harbor if the

plaintiff cannot prove the defendants had ‘actual knowledge . . . that the statement was false or

misleading.’”). Thus, even if the Court were to assume that the risks related to 2Ku had already



                                                  29
     Case: 1:18-cv-04473 Document #: 81 Filed: 02/21/20 Page 35 of 35 PageID #:1642




materialized at the time the forward-looking statements were made, and the cautionary

statements therefore were not “meaningful,” the challenged forward-looking statements are still

protected by the safe harbor. The reason is that, as explained in Section I.B.1 above, plaintiffs

have not adequately alleged that defendants made their forward-looking statements with actual

knowledge that they were false or misleading, i.e., they were actually aware of the eventual

scope of the problems and their impact on future costs and adjusted EBITDA at the time they

made those statements. See 15 U.S.C. § 78u-5(c)(1)(B); Stavros, 266 F. Supp. 2d at 847.11

                                               CONCLUSION

           For the foregoing reasons, the Court should dismiss the Second Amended Complaint with

prejudice.

Dated: February 21, 2020                                    Respectfully submitted,

                                                            NEAL, GERBER & EISENBERG LLP

                                                            /s/ Andrew G. May
                                                            Jonathan S. Quinn
                                                            Andrew G. May
                                                            Two North LaSalle Street, Suite 1700
                                                            Chicago, Illinois 60602
                                                            Telephone: (312) 269-8000
                                                            jquinn@nge.com
                                                            amay@nge.com

                                                            SHEARMAN & STERLING LLP
                                                            Jerome S. Fortinsky (admitted pro hac vice)
                                                            Brian H. Polovoy (admitted pro hac vice)
                                                            599 Lexington Avenue
                                                            New York, NY 10022-6069
                                                            Telephone: (212) 848-4000
                                                            jfortinsky@shearman.com
                                                            bpolovoy@shearman.com

                                                            Attorneys for Defendants


11
     Because plaintiffs fail to plead a violation of Section 10(b), their Section 20(a) “control person” claim
     fails as a matter of law. Pugh, 521 F.3d at 693. Furthermore, Smagley was no longer Gogo’s CFO for
     most of the putative Class Period (SAC ¶ 29), and accordingly cannot be held liable as a control person
     under Section 20(a) for any statements made after he left Gogo (i.e., after May 4, 2017).



                                                       30
